 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    BOILING CRAB FRANCHISE CO., LLC, a
      California limited liability company,              CASE NO. C21-293RSM
 9

10                   Plaintiff,                          ORDER DENYING STIPULATED
                                                         MOTION FOR PROTECTIVE ORDER
11            v.
12    KL BOILING CRAWFISH
      CORPORATION, a Washington corporation;
13
      and NGUYEN BOILING CRAWFISH
14    CORPORATION, a Washington corporation,

15                   Defendants.
16

17          This matter comes before the Court on the parties’ Stipulated Motion for Protective Order.

18   Dkt. #13.

19          The Court finds that the proposed Protective Order does not conform to the requirement
20   that its “protection from public disclosure and use extends only to the limited information or
21
     items that are entitled to confidential treatment under the applicable legal principles” as required
22
     by Local Rule 26(c)(2). Under the section entitled Confidential Material, the Court’s model
23
     protective order instructs: “[t]he parties must include a list of specific documents such as
24

25   ‘company’s customer list’ or ‘plaintiff’s medical records;’ do not list broad categories of

26   documents such as ‘sensitive business material.’”         The parties have not followed these

27


     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER – 1
     instructions and instead drafted an order including “a non-exclusive list of documents that… may
 1

 2   be designated as “CONFIDENTIAL,” including the overly-broad categories of “Documents

 3   containing financial information,” “Documents containing information related to the marketing,

 4   pricing and delivery of the goods or services,” and “Documents containing information related
 5
     to business or legal processes and methods.” Dkt. #34 at 2.
 6
            Although some specific categories of documents are described, the Court finds that the
 7
     parties have impermissibly left the door open to labeling a wide variety of documents as
 8
     confidential. The parties submit no argument to justify this departure from the model protective
 9

10   order’s guidelines. Given all of the above, the Motion will be denied.

11          Having reviewed the briefing, along with the remainder of the record, the Court hereby
12   finds and ORDERS that the parties’ Stipulated Motion for Protective Order, Dkt. #13, is
13
     DENIED.
14
            DATED this 13th day of May, 2021.
15

16

17

18
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27


     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER – 2
